TAYLOR, Judge.
The appellant, Walter Lee Williams, appeals from the denial of his petition for post-conviction relief under Rule 32, A.R.Crim.P. The appellant made numerous allegations in his petition, the majority of which focus on whether his plea of guilty to trafficking in cocaine and possession of a controlled substance was voluntary. The appellant also argued in his petition that his trial counsel rendered ineffective assistance because he jointly represented the appellant and his co-defendant, creating a conflict of interest.
The trial court made findings of fact as to the allegations concerning the voluntariness of the appellant’s guilty plea. Even though the findings were not written in the trial court’s order, the trial court’s articulation of his findings at the end of the hearing is sufficient to satisfy Rule 32.9, A.R.Crim.P. Rule 32.9, A.R.Crim.P., does not require that the findings made by the court be in written form. However, the trial court made no specific findings of fact concerning the appellant’s allegation of ineffective assistance on the grounds that his trial counsel had a conflict of interest.
This case is remanded to the Circuit Court for Tuscaloosa County so that that court can make specific findings of fact concerning the allegation that the appellant’s trial counsel had an actual conflict of interest. Rule 32.9, A.R.Crim.P. Due return should be filed in this court no later than 28 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur.